Title: From Thomas Jefferson to H. Fizeaux & Cie., 27 December 1787
From: Jefferson, Thomas
To: H. Fizeaux & Cie.



Gentlemen
Paris Dec. 27th. 1787.

I have duly received your favor of the 20th. instant, and have learnt thro’ another channel that my letter to Messrs. Willincks and Van Staphorsts, of the same date with that I wrote to you, did not get to their hands by the same post: so that I shall receive their answer one post late, that is to say, on Saturday next. Of course I shall not be able to answer you definitively till Monday the 31st., the earliest post day after Saturday. I am possessed of Mr. Adams’ approbation of the resource for paiment which I had proposed: so that it rests now solely with Messieurs Willincks and Van Staphorsts. And as you will have known their decision, I hope the delay will have been less inconvenient. It should not have taken place at all, had I known a little sooner that it would be necessary for me to interfere in this business. The sole object of the present letter is to inform you of the circumstances beforementioned which disable me from answering you finally by the present post. I have the honour to be with much esteem Gentlemen Your most obedient & most humble servant,

Th: Jefferson

